Appeal from a judgment of the Supreme Court (Teres!, J.), rendered October 21, 2003 in Albany County, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
In satisfaction of a four-count indictment, defendant waived his right to appeal and pleaded guilty to criminal possession of a weapon in the third degree. Defendant was sentenced in accordance with the plea agreement to a prison term of five years, followed by three years of postrelease supervision, to run concurrent with two previously imposed sentences. Appellate counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and appellate counsel’s brief, we agree. The judgment is, accordingly, affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.